IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,780-02


                                     DAVID FORD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 16701B IN THE 21ST DISTRICT COURT
                           FROM WASHINGTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to 20 years’ imprisonment.

        Applicant challenges his conviction, and he also challenges the entry of a nunc pro tunc

judgment and the date of his parole release eligibility. His claim challenging the conviction does not

meet the requirements for consideration under Article 11.07, Section 4,of the Code of Criminal

Procedure and is dismissed. His claims concerning the entry of the nunc pro tunc judgment and the

date of his parole eligibility appear to provide new factual bases meeting Section 4’s requirement.
                                                  2

However, they are without merit and are denied.

Filed: October 23, 2019
Do not publish